United States Court of Appeals
                     For the First Circuit

No. 02-2141

                          UNITED STATES,

                              Appellee,

                                  v.

                         FRANK IACABONI,

                         Defendant, Appellant.




                          ERRATA SHEET

     The opinion of this Court issued on March 30, 2004 is
amended as follows:

     On page 8 starting at line 20, delete the sentence that reads
"The court also opined that, under the logic advanced by the
government, 'any illegal gambling operation would also be a money
laundering operation.' Iacaboni, 221 F. Supp. 2d at 113."